DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blyth et al (Fig. 1).
Regarding claim 1, Blyth et al (Fig. 1) discloses an amplifier circuit (Fig. 1) for amplifying an audio signal (Din) comprising an output stage (103) and a digital signal processing unit (102) arranged upstream of the output stage (103) in a signal path (Din, 101, 102, 103, 104) for the audio signal (Din) in which a voltage (right output signal of 104) of at least two different magnitudes (1st right output signal of 104, 2nd right output signal of 104) is provided for the purpose of supplying power to the output stage (103) and a voltage requirement (required operating voltage of 103) of the output stage (103) which is needed to subsequently amplify the audio signal (Din) in the output stage (103) is predictively determined from the audio signal (Din) at a measurement location (the node between the elements 101 and 105) in the signal path (Din, 101, 102, 103, 104) upstream of the digital signal processing unit (102), and a respective magnitude (1st right output signal of 104, 2nd right output signal of 104) of the voltage (right output signal of 104) is selected in a manner following the predictively determined voltage requirement (required operating voltage of 103) which magnitude is minimally sufficient for the voltage 
Regarding claims 3 and 5, wherein the edge steepness is selected in such a manner that a time difference between the predictive determination of the voltage requirement (required operating voltage of 103) for the audio signal (Din) and its subsequent amplification in the output stage (103) just suffices for the change in the magnitude (1st right output signal of 104, 2nd right output signal of 104) of the voltage (right output signal of 104).    
Regarding claim 4, wherein each magnitude (1st right output signal of 104 or 2nd right output signal of 104) and a separate fixed voltage (fixed voltage of the 1st right output signal of 104) of this magnitude (1st right output signal of 104, 2nd right output signal of 104) is permanently held and the voltage (right output signal of 104) is generated by continuously changing over between the fixed voltage (fixed voltage of the 1st right output signal of 104).
Regarding claim 6, wherein the signal processing unit (102) contains a DAC.
Regarding claim 7, wherein the signal processing unit (102) contains a level controller arranged upstream (Din, 101, 102, 103, 104) of the DAC (102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blyth et al (Fig. 1).
. 

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2842   
#2600